Title: From George Washington to Beverley Randolph, 15 July 1789
From: Washington, George
To: Randolph, Beverley



Sir,
New York July 15th 1789.

I had the honor, last evening, to receive your Excellency’s letter of the 6th inst. enclosing one from the County Leiutenant of Green Briar on the subject of Indian affairs.
When Congress have finished the necessary and important business which has occupied them since their first meeting, and in which they are now engaged, I shall seize the earliest moment to lay before them such information as I have received relative to the disputes with, and depredations of the Indians on the several parts of our Western Frontier; and doubt not but the subject will meet that immediate attention which it seems to deserve. With due consideration, I have the Honor to be Your Excellency’s Most Obedt Servt

Go: Washington

